On November 6,1998, the defendant was sentenced to the following: Count. T: Forty (40) years in the Montana State Prison for the offense of Robbery, a felony; Count II: Forty (40) years in the Montana State Prison for the offense of Robbery, a felony; Count III: Forty (40) years in the Montana State Prison; Count IV: Forty (40) years in the Montana State Prison, for the offense of Robbery, a felony; and Count V: Forty (40) years in the Montana State Prison, with all time suspended, for the offense of Aggravated Burglary, a felony. The sentences imposed in Counts II and III are to be served concurrently with each other, but consecutive to the sentence in Count I. The Sentences imposed for Counts IV and V are to be served concurrently with each other, but consecutively to the sentences imposed for Counts I, II and III.
On February 12,2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Tara Fugina.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 12th day of February, 2009.
DATED this 27th day of February, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.